Name: COMMISSION REGULATION (EC) No 1405/96 of 19 July 1996 amending Regulation (EC) No 1362/96 on the supply of milk products as food aid
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy;  tariff policy;  cooperation policy;  agricultural policy
 Date Published: nan

 No L 181 /6 EN Official Journal of the European Communities 20. 7. 96 COMMISSION REGULATION (EC) No 1405/96 of 19 July 1996 amending Regulation (EC) No 1362/96 on the supply of milk products as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EC) No 1292/96 (2), and in particular Article 6(l)(c) thereof, Whereas Commission Regulation (EC) No 1362/96 (3) issued an invitation to tender for the supply, as food aid, of 1 215 tonnes of milk powder; whereas some of the conditions specified in the Annex to that Regulation should be altered, HAS ADOPTED THIS REGULATION: Article 1 Notes (6) and (9) of the Annex to Regulation (EC) No 1362/96 are replaced by the following: '(6) The successful tenderer shall supply to the benefi ­ ciary or its representative, on delivery, the follo ­ wing documents :  health certificate.  veterinary certificate issued by an official entity stating that the product was processed with pasteurized milk, coming from healthy animals, processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not registered foot ­ and-mouth disease nor any other notifiable infectious/contagious disease during the 12 months prior to the processing,  Lots A and B: the veterinary certificate must state the temperature and duration of the ultra high temperature treatment (UHT: 120 °C/60 " or 140 °C/25"), the temperature and duration in the spray-drying tower and the expiry date for consumption . (9) Placed in 20-foot containers. The free holding period for containers must be at least 15 days .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 July 1996. For the Commission Franz FISCHLER Member of the Commission (") OJ No L 370, 30 . 12 . 1986, p. 1 . (2) OJ No L 166, 5. 7. 1996, p. 1 . 3) OJ No L 175, 13. 7 . 1996, p. 19.